Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  February 05, 2019

The Court of Appeals hereby passes the following order:

A19A1231. DALE RORYSHANE BARRETT v. STATE OF GEORGIA.

      We granted Dale Roryshane Barrett’s application for discretionary appeal from
the trial court’s final order of disposition in this civil forfeiture action. See Case No.
A19D0097. Our order, which was entered on October 3, 2018, informed Barrett that
he had ten days to file a notice of appeal in the trial court. See OCGA § 5-6-35 (g)
(“Within ten days after an order is issued granting the appeal, the applicant, to secure
a review of the issues, shall file a notice of appeal as provided by law.”).
      The tenth day after entry of our order granting Barrett’s application fell on
Saturday, October 13, 2018. Therefore Barrett had until Monday October 15, 2018
to file a timely notice of appeal. See Court of Appeals Rule 3. (“When a filing
deadline falls on a Saturday [or] Sunday, . . . the deadline is extended to the next
business day.”). Barrett, however, did not file his notice of appeal until Wednesday,
October 24, 2018.1 The timely filing of a notice of appeal is an absolute requirement
to confer jurisdiction upon this Court. Rowland v. State, 264 Ga. 872, 872 (1) (452
SE2d 756) (1995).




      1
         The notice of appeal was signed on October 4, 2018, but – for reasons that are
not clear from the record – was not stamped “filed” until October 24, 2018. Barrett
also filed an amended notice of appeal on December 6, 2018.
      Because Barrett’s notice of appeal was untimely, this appeal is hereby
DISMISSED for lack of jurisdiction.

                                      Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                         02/05/2019
                                              I certify that the above i s a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                        , Clerk.